Citation Nr: 0028267	
Decision Date: 10/26/00    Archive Date: 11/01/00	

DOCKET NO.  99-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable evaluation for asbestos-
related lung disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the left ankle.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to August 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April, June, and November 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Fort Harrison, Montana. 

The Board observes that, in a VA Form 646 dated in June 2000, 
the veteran's accredited representative withdrew from 
consideration the issue of entitlement to service connection 
for a chronic knee disorder.  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board.  

Finally, for reasons which will become apparent, the issues 
of entitlement to a compensable evaluation for asbestos-
related lung disease and a total disability rating based upon 
individual unemployability will be the subjects of the REMAND 
portion of this decision. 


FINDING OF FACT

The veteran's service-connected residuals of fracture of the 
left ankle are currently productive of no more than a 
moderate limitation of motion of that ankle.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the service-
connected residuals of fracture of the left ankle is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Code 5271 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During the course of private outpatient treatment in early 
July 1986, the veteran complained of pain in his left ankle 
which had become "somewhat chronic."  Radiographic studies 
revealed no significant abnormality of the veteran's left 
ankle.  The pertinent diagnosis was mild synovitis of the 
left ankle.  

In September 1986, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran 
complained of some intermittent soreness in his left ankle 
for which he had been prescribed medication.  According to 
the veteran, the medication which he had been prescribed had 
been of "questionable value."  On physical examination, the 
veteran's left ankle was stable and nontender, with a full 
range of motion.  The pertinent diagnosis was no significant 
residuals of an old fracture of the left ankle; "early 
degenerative joint disease."  

On subsequent VA orthopedic examination in late October 1998, 
the veteran complained of "on and off" pain in his left ankle 
when walking.  When questioned, the veteran stated that he 
had never "had an ankle X-ray," and that the pain he 
experienced was located mostly on the "outside aspect of the 
ankle."  When asked to point to the area of his pain, the 
veteran indicated the distal left fibula.  The veteran 
described his pain as "sharp," and stated that he had not 
seen a physician for his ankle since 1946.  According to the 
veteran, his ankle hurt only when he walked on it.  The 
veteran denied that his left ankle caused any discomfort when 
in a nonweight-bearing status.  According to the veteran, his 
chief concern was that his left ankle "kept him from 
walking."  When questioned, the veteran could not explain why 
he had not seen a physician or other health care provider for 
his ankle since 1946.  

On physical examination, there were no consistent areas of 
tenderness about the veteran's left ankle.  Nor was there any 
evidence of ankle effusion.  The veteran's ankle appeared to 
be free of surgical scars.  Range of motion measurements 
showed 21 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The veteran was able to toe and heel walk, and 
there was 5/5 power on both dorsiflexion and plantar flexion.  
Light tough was intact bilaterally, and both ankle and knee 
jerks were physiologic and symmetrical.  The clinical 
assessment was of persistent pain at the lateral aspect of 
the distal fibula.  Ankle films were accordingly ordered, in 
order that both of the veteran's ankles might be 
radiographically compared.  

In an addendum to the aforementioned orthopedic examination 
slightly more than two weeks later, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
Based on review of the file, it was noted that, in July 1945, 
the veteran received treatment after falling off a Quonset 
hut, injuring his left ankle.  At that time, the veteran 
complained of medial ankle pain, and was "splinted."  The 
veteran was subsequently returned to light duty in late July 
1945.  Additionally noted was that, in September 1986, a 
special orthopedic examination was conducted, which revealed 
subtalar osteoarthritis in the veteran's left ankle.  
According to the examiner, the osteoarthritis present in the 
veteran's left ankle was "most consistent" with the injury 
that he suffered in July 1945, "though the effect of the 
degenerative changes in (the veteran's) left ankle appeared 
to have very little functional impact."  

Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of fracture of the left 
ankle.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4 (1999).  Moreover, it is the intent 
of the Schedule for Rating Disabilities (Part 4) to recognize 
painful motion with joint or peri-articular pathology as 
productive of disability.  38 C.F.R. § 4.59 (1999).  This is 
to say that, even absent a definable limitation of motion, 
where there is functional disability due to pain, supported 
by adequate pathology, compensation may be warranted.  
38 C.F.R. § 4.40 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of a previous VA orthopedic 
examination in September 1986, the veteran's left ankle was 
both stable and nontender, and displayed a full range of 
motion.  While on more recent VA orthopedic examination in 
October 1998, the veteran complained of left ankle 
"discomfort" when in a weight-bearing status, he further 
commented that he had neither seen a physician nor any other 
health care provider for that ankle since 1946.  On physical 
examination, there were no consistent areas of tenderness 
about the veteran's left ankle, nor any evidence of ankle 
effusion.  Range of motion studies showed dorsiflexion to 
21 degrees, with 30 degrees of plantar flexion.  The veteran 
was able to both toe and heel walk, and exhibited 5/5 power 
in his left ankle.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a moderate limitation 
of motion of the veteran's service-connected left ankle.  In 
order to warrant an increased, which is to say, 20 percent 
evaluation, there would, of necessity, need to be 
demonstrated the presence of marked limitation of motion of 
that ankle.  38 C.F.R. Part 4, Code 5271 (1999).  However, as 
is clear from the above, the veteran currently exhibits no 
more than moderate residual disability as a result of his 
service-connected left ankle fracture.  This is particularly 
the case given the rather mild limitation of plantar flexion 
noted on recent examination [See 38 C.F.R. § 4.71, Plate II 
(1999)], and the fact that the veteran's left ankle has had 
"very little functional impact" on his daily activities.  
Under such circumstances, the Board is of the opinion that 
the 10 percent evaluation currently in effect for the 
veteran's service-connected residuals of left ankle fracture 
is appropriate, and that an increased rating is not 
warranted.  


ORDER

An increased evaluation for the service-connected residuals 
of fracture of the left ankle is denied.  


REMAND

In addition to the above, the veteran in this case seeks a 
compensable evaluation for service-connected asbestos-related 
lung disease, as well as a total disability rating based upon 
individual unemployability.  In that regard, at the time of a 
VA pulmonary examination in March 1999, the veteran stated 
that, in May 1942, he was on board the U.S.S. Lexington when 
it was hit by enemy fire, and sunk.  At that time, the 
veteran was reportedly exposed to fire, smoke, and burning 
asbestos.  The veteran stated that, following such exposure, 
he had sores in his mouth which required treatment with 
morphine so that he might eat.  He additionally stated that, 
following the incident in question, he was on other ships 
"that had asbestos insulation."  

According to the veteran, in 1982, he quit smoking.  Based on 
records supplied by the veteran's wife, he had smoked no more 
than one pack of cigarettes per week.  Reportedly, in 
November 1983, the veteran saw a pulmonary specialist, 
according to whom the veteran's "measured abnormalities" were 
best explained by his smoking history and asbestos exposure.  
At that time, the veteran was described as essentially 
asymptomatic.  However, subsequent records suggested that, 
while the veteran did not return to smoking, he did chew 
tobacco.  In December 1984, a note from the aforementioned 
pulmonary specialist mentioned that, due to some worsening of 
the veteran's respiratory status, he now required steroid 
treatment.  On August 6, 1997, a chest X-ray reportedly 
showed increased interstitial density and hyperinflation, 
though with no pleural changes and no calcification.  Based 
on the veteran's history, it was felt that he had experienced 
"a fairly intense but brief" asbestos inhalation exposure in 
the military.  The veteran's smoking history, while "not very 
well quantitated," sounded as if it were not "heavy."  
Despite stopping smoking in 1982, the veteran's pulmonary 
function had deteriorated, and he had developed a restrictive 
pattern on pulmonary function testing, accompanied by 
interstitial fibrotic changes on radiographic studies, as 
well as pleural thickening.  Notwithstanding the lack of 
pleural calcification, it was the opinion of the examiner 
that the veteran suffered from asbestos-related lung disease 
which was the "predominate" reason for his ventilatory 
impairment.  Based on the records, it was further the opinion 
of the examiner that this represented "90 percent of the 
veteran's impairment."  

Based on the aforementioned, the RO, in a rating decision of 
April 1999, granted service connection and a 30 percent 
evaluation for asbestos-related lung disease.  

The Board observes that, on more recent VA pulmonary 
evaluation in May 1999, it was the opinion of the examiner 
that the veteran was experiencing a "steadily deteriorating 
pulmonary function with an obstructive pattern which was now 
in the severe range."  It was, however, felt that the 
absence of interstitial abnormalities on radiographic studies 
and the relative normalcy of the veteran's DLCO (as well as 
hyperinflation of lung volumes) argued strongly against the 
presence of co-existing pulmonary asbestosis.  While the 
veteran certainly had some history of asbestos exposure in 
the 1940's, with bilateral pleural thickening most probably 
related to such exposure, pulmonary parenchymal asbestos 
disease did not appear to be present "by physical 
examination, chest X-ray, or pulmonary function data 
criteria."  Based upon examination findings and the veteran's 
history, it was felt that most of the veteran's exertional 
dyspnea was attributable to his obstructive lung disease, and 
that most of that lung disease was attributable to cigarette 
smoking exposure, even though it was, apparently, fairly 
minimal.  Some of the veteran's pulmonary function 
abnormalities, however, did appear to be the result of his 
"smoke exposure experience in the 1940's."  

Based on the aforementioned, the RO, in a rating decision of 
November 1999, reduced the veteran's previous 30 percent 
evaluation for service-connected asbestos-related lung 
disease to zero percent.  That determination was based upon a 
conclusion that the veteran did not likely have an asbestos-
related lung disorder, and that his current (respiratory) 
condition was likely the result, not of asbestos exposure, 
but of cigarette smoking.  

The Board has taken into consideration the RO's determination 
that the veteran does not currently suffer from an asbestos-
related lung disorder, but rather from a respiratory 
condition which is, in fact, the result of cigarette smoking.  
However, based upon a review of the entire evidence of 
record, the Board is of the opinion that the exact nature and 
etiology of the veteran's current respiratory condition 
remains unclear.  More specifically, it is, at present, 
uncertain what, if any, part of the veteran's current 
respiratory condition is the result of exposure to asbestos, 
and what part is more reasonably attributable to his 
cigarette smoking.  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA pulmonary/respiratory 
examination, to include full pulmonary 
function studies, in order to more 
accurately determine the current severity 
of his service-connected asbestos-related 
lung disease.  This examination should be 
conducted, if at all possible, by a 
specialist in the field of pulmonary 
diseases who has not heretofore seen or 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination (and pulmonary 
function studies), the examiner should 
specifically comment as to what, if any, 
part of the veteran's service-connected 
pulmonary condition is directly 
attributable to his service-connected 
asbestos-related lung disease.  To the 
extent the veteran's current respiratory 
condition is, in fact, attributable to 
asbestos exposure, clinical findings 
should include a full recitation of the 
veteran's forced vital capacity, his 
diffusion capacity for carbon monoxide by 
the single breath method [DLCO (SB)], his 
maximum exercise capacity in terms of 
milliliters per kilogram per minute of 
oxygen consumption with cardiorespiratory 
limitations, evidence of cor pulmonale or 
pulmonary hypertension, and/or a need for 
outpatient oxygen therapy.  Should it be 
determined that the veteran's current 
symptomatology is in no way attributable 
to service-connected asbestos-related 
lung disease, the examiner should 
specifically so state.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of his examination.  In 
addition, any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 


REMAND, and if they are not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of an increased 
evaluation for service-connected 
asbestos-related lung disease.  

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The issue of entitlement to a total 
disability rating based upon individual unemployability is to 
be held in abeyance pending completion of the development 
described above regarding the issue of an increased 
evaluation for service-connected asbestos-related lung 
disease.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link.

